Title: To Thomas Jefferson from Levi Lincoln, 30 July 1805
From: Lincoln, Levi
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Worcester July 30th. 1805.
                  
                  I had the honor of receiving your interesting favor of the 19th. ult. It came safely & duly to hand. The confidence and esteem evinced by its contents demand renewed expressions of gratitude and respect. I had early learnt from a common friend, now in Europe, that the only matter urged by our enemies, which can possibly cause you a moments attention, to be precisely as you have stated it. I wished the information, that if it should become expedient, to be the better enabled to repel the false & malicious statements, for which the incident might furnish the color. Thus instructed, with our friends & enemies, I have, when ever the subject required my attention, chosen safe ground, which in no event, I could be obliged to abandon. Believing it neither necessary or expedient to avoid, I have always treated it hypothetically, insisting that even the enemy who pretended to know, or affected to beleive, and was disposed to aggravate its culpability, did not when pressed, pretend it to be otherwise, than a thoughtless indiscretion which a young Virginian had been betrayed into from the hay day of blood by the free & inviting countenance of beauty, forty years since. It has then been asked (for the idea of a ten years perseverance, under the forbiding, or rather, the repulsive, frowns of dignified chastity, is a contradiction in experience & a solecism in nature) It has then been asked, I say, what is the amount? what, compared with the notorious conduct, the continued, the habitual conduct of A B & C, already canonized for their worth & goodness? Of D E & F, the immaculate paragons of modern piety, Washington politicks, & the federal religion of the old school. Indeed, Sir, however to be regreted and blamable the indiscretion, which none can be more candidly disposed to censure than yourself; it is considered by your friends & acknowledged by your political enemies, at least, by those whose sentiments have weight in society, to be cruel & savage to urge the common foibles of Juvenile inexperience, against the chastised habits of acting & thinking, long fixed, by the reflections of wisdom & mature age. where is the man without faults? who never erred? where is the young man who never tripped? who never improperly yielded, for a moment, to the ardors of man? Jeremiah, alone, was sanctified from the womb. And this, it seems, is required by federal spotlessness, of all the republicans. The above charge is now pretty generally understood with correctness, by persons of intelligence and information; & with such it can make no improper or unfriendly impressions. The rest of the libellous articles, in the late federal circular, are not believed by themselves, under these censurable circumstances, or false qualities, with which they have been clothed. The facts of giving money to Callender, & offering it to Jones, have been repeatedly explained. It is only with the great Mass of the people, who see but one description of papers, any impression is made. It is to influence this body, that the refuted & rerefuted charges are so often repeated. From the difficulty of contravening them, they will be continued. The refutations ought however to follow them. In time, truth will over take them, & they & their authors be confounded. I think our friends in general are too patient under the accusations of themselves & their friends; too remiss in the duty of vindicating their own, & the characters of their friends from the groundless & malignant aspersions of baseness & wickedness, especially the character of the President, which ought to be considered by republicans as public property, peculiarly placed under their protection & custody. I scold at my friends, but to no purpose. It is, “be ye warmed & be ye clothed”. During the last Session of our Genl. Court I saw in Boston Skinner, Varnum, Eustis & several other friends. The first appeared extremely dissatisfied with the conduct of some of his collegues, in our late State elections. Varnum had been made a major Genl. by a federal legislature; Eustis pleasant & accomodating, as usual, to all, apparently the object of attention by both parties. The interest which some of our Gent. had taken in the Yazoo business, with their opposition to some of the republican measures at Washington, their avowed jealously of virginian ambition, and a suspicion of their favoring a third party System of politics, have tolerated to them a qualified & limited species of federal popularity. The federalists, with us are assiduously nursing this party. They derive some hope from it. With them, Elliot is popular. They avail themselves, & make the most of every thing whispered, by a real, or nominal republican. Dissenting or disaffected friends, by their silence, or on expression of their scruples, are more injurious, than the constant efforts of a determined enemy—with the foibles of our friends we must bear, manage them, not quarrel with them.
                  Since I had the honor of addressing to you my last, the shafts of federal calumnies have thickened into a cloud. The devoted papers, are republishing their old numbers, & circulating new ones of the same things differently dressed. The object is to overwhelm, or depress by opprobrium. The means are falshoods. The incentive, is not personal hatred, as disconnected with politicks. Your retirement will procure you no respite from villanous attacks. Especially as it will be on a principle which will give a closing lustre to your administration. Nothing but a surrender of the Govt. and an abandonment of the principles on which you have administered it will ever satisfy your political opponents. Could you yield the cause & become its betrayer, pardon the idea,  you would instantly be entitled, become faultless, be perfection—become their idol. Despairing of this, they console themselves with a beleif that they posses the power of injuring the feelings of those, whose talents, integrity and patriotism have stood in the way of their ambitious views. To such miserable gratifications they will always indulge. Their hatred to the republican system is implacable. And considering your name, as associated with it, & giving it reputation & support, they will honor you with their pursuits to the graves. Indeed, such has been their baseness & violence, with respect to Franklin, Preistly & others, that they have not halted, even, at this resting place for pilgrims. The common place cant, used by themselves, and placed in the mouths of boys, is that the present state of things cannot continue, that the Govt. is sinking & must be saved by new hands, that its Administration is without talents and without character, & must be laid on their backs, as the favorite expression is. Such fopish conceits we hear from every little federal thing which creeps. Some republicans, with whom my patience is almost gone, conduct as if they beleived these conceits to be realities. They will, God bless the President, and the Govt., but like good christians, they will God bless, his, & its enemies, and when one cheek is redened with reproach, with patience they will turn the other. Thus encourged impudence and villainy, are without inconvenience to themselves, speading their nefarious slanders in all parts of our State. I am sure spirit, promptness, and a Union of exertion, would soon check this system of degradation & baseness, & place its authors in the gutter. A large majority of the citizens of this State are republican. But unsustained by those who ought to be their leaders, or confounded by the divisions of such among themselves, some are afraid to act, others ashamed, and not a few at a loss as to what ought to be done. Benjamin Austin (against whom I have heretofore had my prejudices, from an idea that he had availed himself of vulgar & popular errors, in advocating principles, inconsistent with a regular & a well ordered Govt.) has done & does, more to support republicanism & hold its enemy in check, than a score of his townsmen equally capable of being useful, were they equally zealous—The Current of abuse is, at this moment, setting extremely strong against the Genl. Govt.—It has its ebbs & flows. I trust it is now at high water mark. The clergy have been more open & busy for a short time past, than usual. Every movement has indicated a crisis, improved with concert & hope. Altho, such has been their baseness & violence, as that they have neither claims to our notice or neglect; yet we owe some thing to ourselves & friends. Amidst this outrage, these sons of violence, these apostates to principle, to deceive, talk of moderation & candor. they are calling for attention that they may abuse, they a seeking confidence, that they may betray. they are looking to a Union with a third party, and increased calums of calumny, for the accomplishment of their wishes. So soon as the reflux shall have taken place, for it is scarcely possible to be heard in the existing uproar—I am determined for myself, as leisure shall permit, to retrospect the leading principles & measures of Govt. and of parties, for some years back, & exhibit to the view of the people a contrast, between the acts of their friends & their foes. Speaking of personal calumny, you observe that I seem to have obtained a respite; and then ask what I have done to be thus deserted. I have repeatedly put the same mortifying question to myself, without being able to answer it. That man’s principles or practices are justly to be suspected who is not the object of federal abuse. None but fools, or half way men escape. When I was thus honored, I was flattered in beleiving it was not altogether in the right of others, on your account, or from my connection with Govt. Hopes of apostacy, from reports, that I was disgusted with Govt. & they with me, that I had denounced Virginia, had seceded from their politicks & joined with their oppossers may have had its influence. Without knowing the cause of this desertion, I know what has not produced it. Feeling equally solicitous & interested for the reputation of the present Administration, & the success of its measures as when immediately connected with it, I have not for a moment withdrawn my hands from the horns of the alter or ceased to vow and to act in hostility to our common enemy and in support of my late associated friends. On all occasions have I acted & spoken with more freedom than was deemed proper, while I was honored as one of your Administration. I have writen, & been suspected of writing several occasional political pieces, which the federalists have thought violent, and yet have remained unnoticed. The enclosed electioneering peice, which, with one voice was imputed to me, in a sermonary way defending or rather approbating those measures of your administration which had the most irritated the opposition, and reproaching that opposition, with the meaness of its motives & the atrocity of its conduct, produced no “oppugnotion” to my character. The accompanying oration, expressive of the ideas & feelings with which the mind of the author had been impressed has produced not a single stricture in the Federal papers. The failure of all those provocatives is proof that I cannot raise myself to notice, & that it was to you I was indebted, not only for the office, but also for the federal attentions, with which I have been most distinguishingly honored—Turner’s letter with comments, as has been usual for things of that kind, has passed through every federal paper in N. England. Both inclination and a sense of duty will produce my best exertions to counteract their wickedly designed effects—While your character shall be concerned, so long as my recollections shall continue, neither motives, nor facts can be wanting to me, for its complete vindication. On looking back I find my Subject has run away with me. Having abused the present, I fear you will not give me a future, opportunity of thus severely taxing you. Permit me to ask you to throw you eye over the inclosed oration, it will animate the ambition of a young disciple of the New School, to be informed, that the President of the US. has honored his juvenile Essay, with a perusal. will you have the goodness to hand one, to each of your Sons, as a token of my friendly recollections of their persons, & respect for their talents & characters. Suffer, Sir, one of the Pamphlets sent me by its deceased Printer, to find a quiet place on your shelves for fugitives, as a silent witness of his, & my zeal to serve the public. On reperusing it, I find it in many things needing correction, in very many capable of improvement, but in every thing expressive of the real feelings of your devoted friend. Proceeding, from what was designed as an electioneering address, forced on by the multiplied & successive attacks on the leading principles of that address, and adverting to many temporary & local publications without any original plan, as a whole, it will, in a reader, require the exercise of great candor—
                  Accept, Sir, assurances of my most affectionate recollections & respectful esteem of your hum. Sevt
                  
                     Levi Lincoln 
                     
                  
               